DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-26 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 11-14, 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.  (U.S. Patent Application Publication 2015/0302856).
As per claims 1, 12 and 13, Kim et al. discloses:
A processor-implemented method with data recognition (Figure 12, item 1226 – controller/processor), comprising: 
extracting input feature data from input data (Figure 9, items 910& 920 and Paragraphs [0074-0075] – The user speaks the verification keyword and sound features are extracted); 
calculating a matching score between the extracted input feature data and enrolled feature data of an enrolled user, based on the extracted input feature data, a portion of common component data of a plurality of the enrolled feature data, and a portion of distribution component data of the plurality of the enrolled feature data corresponding (Figure 9, item 940 and Paragraph [0077] – the verification score is computed based on the extracted sound and the speaker model which includes mean and variance data. Since the verification score calculation utilizes the speaker model which includes mean and variance data, the verification score is calculated based on the common component and distribution component data.); and 
recognizing the input data based on the matching score (Figure 9, items 950 & 960 and Paragraph [0078] – a verification score is computed and the function is performed if the user is verified).
Claim 12 is directed to a computer readable storage medium containing instructions to cause a processor to execute the method of claim 1. See claims 26-30 for a computer readable storage medium implementation of the invention.
Claim 13 is directed to a system with a processor and inputter configured to execute the method of claim 1, so is rejected for similar reasons. See Figure 12 for both a processor and a microphone (inputter).

As per claim 2, Kim et al. teaches all of the limitations of claim 1 above. Kim et al. further discloses:
the common component data includes a mean feature vector having an entry corresponding to a mean value of entries with a same index, among entries of the plurality of enrolled feature data, for each index among indices, and wherein the distribution component data includes a variance feature vector having an entry corresponding to a variance value of the entries with the same index, among the entries of the plurality of enrolled feature data, for each index (Paragraph [0077] – since there is no requirement for more than a single index entry, the mean and variance meet the claim limitation).

As per claims 3 and 14, Kim et al. teaches all of the limitations of claims 1 and 13 above. Kim et al. further discloses:
calculating a partial score as the matching score from at least one entry of the extracted input feature data, at least one entry of the common component data, and at least one entry of the distribution component data (Paragraph [0077] – since there is no requirement that the partial score not utilize all the entries, the mean, variance and sound features meet the claim limitation).

As per claims 7 and 18, Kim et al. teaches all of the limitations of claims 3 and 14 above. Kim et al. further discloses:
determining whether a recognition based on the input data is successful, based on a result of comparing the partial score to a partial success threshold level; or determining whether the recognition based on the input data is failed, based on a result of comparing the partial score to a partial failure threshold level (Paragraph [0077] – since the partial score can be the matching (verification) score and the partial success or failure thresholds can be the verification threshold, the features meet the claim limitation).

As per claim 8 and 19, Kim et al. teaches all of the limitations of claims 1 and 13 above. Kim et al. further discloses:
the recognizing of the input data comprises allowing an access to a device, in response to determining that a user indicated by the input data matches the enrolled user (Figure 9, items 950 & 960 and Paragraph [0078] – a verification score is computed and the function is performed if the user is verified. Performing the function is allowing access to the device).

As per claim 11, Kim et al. teaches all of the limitations of claim 1 above. Kim et al. further discloses:
the receiving of the input data comprises receiving a voice signal from a speaker as the input data (Figure 9, items 910& 920 and Paragraphs [0074-0075] – The user speaks the verification keyword and sound features are extracted), wherein the extracting of the input feature data comprises extracting the input feature data from the voice signal (Figure 9, items 910& 920 and Paragraphs [0074-0075] – The user speaks the verification keyword and sound features are extracted), and wherein the recognizing of the input data comprises determining whether the speaker of the voice signal corresponds to the enrolled user based on the matching score (Figure 9, item 940 and Paragraph [0077] – the verification score is computed based on the extracted sound and the speaker model which includes mean and variance data).

As per claim 22, Kim et al. teaches all of the limitations of claim 13 above. Kim et al. further discloses:
the one or more processors comprise: a digital signal processor (DSP) configured to detect target data from the input data (Figure 12, item 1224 and Paragraph [0090] – RISC/DSP); and a main processor configured to extract the input feature data from the target data (Figure 12, item 1226 and Paragraph [0090] – Controller/Processor).

As per claim 23, Kim et al. teaches all of the limitations of claim 13 above. Kim et al. further discloses:
the inputter comprises either one of a camera configured to receive an input image as the input data and a microphone configured to receive an input voice as the input data (Figure 12, items 1244 & 1246 and Paragraph [0091] – the device contains both a microphone and a camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (U.S. Patent Application Publication 2015/0302856) in view of Qi et al. (U.S. Patent Application Publication 2014/0050372).
As per claim 10, Kim et al teaches all of the limitations of claim 1 above. Kim et al. fails to disclose but Qi et al. in the same field of endeavor teaches:
the receiving of the input data comprises receiving an input image from a user as the input data, wherein the extracting of the input feature data comprises extracting the input feature data from the input image, and wherein the recognizing of the input data comprises determining whether an object in the input image corresponds to the enrolled user based on the matching score (Figure 3, items 328 & 330 and Paragraphs [0047-0048]  - Facial recognition of the user is conducted).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Kim et al. to utilize the image data analysis capabilities of Qi et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  (U.S. Patent Application Publication 2015/0302856) in view of Larson et al. (U.S. Patent 10,693,872).
As per claim 21, Kim et al teaches all of the limitations of claim 1 above. Kim further discloses:
a special processing unit configured to extract the input feature data (Figure 12, item 1224 and Paragraph [0090] – RISC/DSP); and 
a main processor configured to calculate the matching score from the extracted input feature data, the common component data, and the distribution component data upon receiving the extracted input feature data, the common component data, and the distribution component data from the special processing unit (Figure 12, item 1226 and Paragraph [0090] – Controller/Processor).
Kim et al. fails to disclose but Larson et al. in the same field of endeavor teaches:
The special processing unit is a neural processing unit (Figure 64, item 6402 and Column 62, lines 21-55 – an AI optimized co-processor may be utilized) 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Kim et al. to utilize the neural processor capabilities of Larson et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 24-26 are allowed.
Claims 4-6, 9, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. The Applicant argues that because Kim et al. does not specify how, exactly, the verification score is calculated, just that the audio input and the speaker model, which includes mean and variance data, are utilized to accomplish this task, that Kim et al. fails to teach the limitations of the amended claim language. The Examiner disagrees. Without further detail in the claims on how the matching score is calculated, utilizing a model that contains both common component data and distribution component data is enough to calculate the score based on common component data and distribution component data. Therefore, Kim et al. discloses all of the limitations of the currently amended independent claims and the rejections are maintained.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677